IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                          Docket No. 36577

STATE OF IDAHO,                                    )     2010 Unpublished Opinion No. 443
                                                   )
          Plaintiff-Respondent,                    )     Filed: April 30, 2010
                                                   )
v.                                                 )     Stephen W. Kenyon, Clerk
                                                   )
VICTOR C.R. CRUZ,                                  )     THIS IS AN UNPUBLISHED
                                                   )     OPINION AND SHALL NOT
          Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                   )

          Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
          Falls County. Hon. G. Richard Bevan, District Judge.

          Order revoking probation and requiring execution of unified five-year sentence
          with three-year determinate term for aggravated assault, affirmed; order denying
          I.C.R. 35 motion for reduction of sentence, affirmed.

          Molly J. Huskey, State Appellate Public Defender; Heather M. Carlson, Deputy
          Appellate Public Defender, Boise, for appellant.

          Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
          General, Boise, for respondent.
                      ______________________________________________

                        Before LANSING, Chief Judge; GUTIERREZ, Judge;
                                     and GRATTON, Judge

PER CURIAM
          Victor C.R. Cruz pled guilty to an amended charge of aggravated assault. I.C. §§ 18-
901(a), 18-905(b). The district court imposed a five-year sentence, but suspended the sentence
and placed Cruz on probation.         Subsequently, Cruz admitted to violating the terms of his
probation, but the district court continued Cruz’s probation. Thereafter, Cruz again admitted to
violating the terms of his probation, and the district court consequently revoked probation and
ordered execution of a unified five-year sentence, with a minimum period of confinement of
three years. Cruz filed an I.C.R. 35 motion for reduction of his sentence, which the district court
denied.     Cruz appeals, contending that the district court abused its discretion in revoking



                                                  1
probation, that his sentence is excessive, and that the district court erred in denying his Rule 35
motion.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
326, 834 P.2d at 328; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989). A
decision to revoke probation will be disturbed on appeal only upon a showing that the trial court
abused its discretion. Beckett, 122 Idaho at 326, 834 P.2d at 328.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of probation. Id.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of


                                                2
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-
73.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation, ordering execution of
Cruz’s sentence, or denying his Rule 35 motion for reduction of sentence. Therefore, the order
revoking probation and directing execution of Cruz’s previously suspended sentence and the
order denying his Rule 35 motion are affirmed.




                                                 3